Citation Nr: 0635689	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-00 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Crohn's disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for Crohn's disease. 

In November 2003, the Board remanded the claim for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In its November 2003 remand, the Board directed that the RO 
make arrangements with an appropriate VA medical facility for 
the veteran's claims folder to be reviewed by a 
gastroenterologist and that he provide an opinion whether it 
is as likely as not that the veteran's Crohn's disease was 
incurred in or aggravated by active service.  The 
gastroenterologist was requested to reconcile his opinion 
with the June 1969 service medical report indicating the 
veteran was treated for gastroenteritis and the November 1972 
private hospital report indicating a diagnosis of Crohn's 
disease of the ileum.

In March 2006, a VA examiner reviewed the claims file and 
provided an opinion.  However, he stated that he was not a 
gastroenterologist, and he did not specifically discuss the 
two medical reports cited above.  In addition, the examiner 
stated that the stress of combat service may aggravate 
Crohn's disease, but also stated that the disease had no 
relation to service.  Another medical review and opinion is 
required to comply with the November 2003 remand instructions 
and to determine if combat or any other aspect of service 
aggravated the veteran's condition.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Provide an appropriate 
gastroenterologist with the veteran's 
claims file and request that he note his 
review.  Request that the examiner 
provide an opinion whether it is as 
likely as not (50 percent probability or 
more) that the veteran's Crohn's disease 
was incurred in or aggravated by active 
service.  The gastroenterologist should 
reconcile his opinion with the June 1969 
service medical report indicating the 
veteran was treated for gastroenteritis 
and the November 1972 private hospital 
report indicating a diagnosis of Crohn's 
disease.  

2.  Then, readjudicate the claim for 
service connection for Crohn's disease.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

